                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            CASE NO. 3:19-CV-603-FDW-DCK

 BERNINI HOLDINGS, LLC,                                     )
                                                            )
                   Plaintiff,                               )
                                                            )
     v.                                                     )       ORDER
                                                            )
 RICKY L ROBERTS,                                           )
                                                            )
                   Defendant.                               )
                                                            )

          THIS MATTER IS BEFORE THE COURT regarding a discovery dispute between the

parties. This matter has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§ 636(b), and immediate review is appropriate.

          Following a request by Defendant’s counsel, and in accordance with the “Case

Management Order” (Document No. 18, p. 5), the undersigned held a telephone conference on

February 23, 2021. The underlying dispute involved Plaintiff’s initial disclosures, which were

originally due “no later than October 16, 2020.” After consideration of the record, informal written

submissions, and counsel’s arguments during the telephone conference, the undersigned finds that

there is an appropriate agreement on resolution of this dispute.

          Plaintiff is respectfully advised that further delays in this matter, particularly regarding the

production of relevant discovery, may lead to sanctions that could include dismissal of this lawsuit.

          IT IS, THEREFORE, ORDERED that Plaintiff shall complete and/or supplement its

Initial Disclosures, and confirm to Defendant’s counsel that it has done so, by March 1, 2021.

          SO ORDERED.
                                        Signed: February 23, 2021




      Case 3:19-cv-00603-FDW-DCK Document 23 Filed 02/24/21 Page 1 of 1
